On Petition for Rehearing.
PER CURIAM.
The petition of appellants for rehearing in the above-styled and entitled cause is hereby denied, but the prior judgment of this court, affirming the' judgment of the lower court, is hereby modified, and that judgment affirmed insofar as it relates to the tax period involved in this cause, but without prejudice to the right of the appellants to submit, in any future proceeding involving subsequent tax years, evidence to establish any remaining, or other, indebtedness of the subsidiary corporations to the present corporation.